Citation Nr: 0821525	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-38 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to March 
1944.  The veteran died in September 2003, and the veteran's 
surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted accrued 
benefits in the amount of $42.00.  The appellant expresses 
disagreement with the amount of accrued benefits.  

In May 2008, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In June 2008, the undersigned Veterans Law Judge granted the 
appellant's motion to advance the case on the Board's docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Prior to the veteran's death, the veteran received 
compensation benefits for his service-connected manic 
depression reaction, rated as 10 percent disabling.  

3.  In November 1967, the RO terminated the veteran's 
compensation benefits as of October 1, 1966.  The veteran 
never contacted VA to resume his benefits.  

4.  At the time of the veteran's death, in September 2003, 
there was $ 42.00 of VA benefits that were awarded but 
unpaid.  

5.  There are no additional benefits due and unpaid to the 
veteran's surviving spouse.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5121, 5122 (West 2002); 38 C.F.R. §§ 
3.152, 3.1000, 3.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The appellant asserts that she is entitled to accrued 
benefits.  In a February 2006 personal statement, she 
explains that her husband, prior to a family move in 1960, 
was in receipt of compensation benefits for his service-
connected disability.  However, during the move, the 
appellant stated that "[i]t appears that the Department lost 
contact with us at [that] time."  The appellant received 
notice from the RO that two checks had been issued and 
returned, but the appellant contends that she is owed the 
balance of "40 plus years of checks" that were owed to her 
husband.  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned and 
canceled.  38 C.F.R. § 3.1003.  The amount represented by the 
returned check, less any payment for the month in which the 
payee died, shall be payable to the living person or persons 
in the order of precedence set forth for accrued benefits.  
38 C.F.R. § 3.1003(a).  Payments to persons who bore the 
payee's last expenses are limited to the amount necessary to 
reimburse those expenses.  Id.  

Review of the record reveals that prior to the veteran's 
death, the veteran was service-connected for manic depressive 
reaction.  Initially, the veteran was rated as 50 percent 
disabling from April 1, 1946 to December 6, 1947; 30 percent 
disabling from December 7, 1947 to August 13, 1954; and 
finally 10 percent disabling from August 14, 1954.  In a June 
1954 letter, the RO explained that due to an improvement of 
his disability, a reduction of 30 percent to 10 percent would 
take effect as of September 1, 1954.  In November 1966, a 
check to the veteran for his service-connected disability in 
the amount of $21.00 was returned to the RO.  It was noted 
that the veteran's benefits were suspended and the date last 
paid (DLP) was backed up one month.  Similarly, on December 
7, 1966, another check in the amount of $21.00 was returned 
to the RO as undeliverable.  It was again noted that the DLP 
was backed up one month, and as of December 28, 1966, his 
benefits were suspended.  Thereafter in April and October of 
1967, the veteran's service-connected benefits were 
considered in suspension for six months and twelve months, 
respectively.  As of November 7, 1967, the RO terminated the 
veteran's compensation benefits as of the DLP, which was 
October 1, 1966.  Based upon the evidence of record, the 
veteran never contacted the RO to resume his benefits for his 
service-connected disability or advise the RO of his new 
address.  

The Board concludes that the appellant is entitled to the 
accrued benefits in the amount of $42.00 because the two 
checks in the amount of $21.00 each were owed to the veteran 
at the time of his death because returned checks are payable 
to the spouse.  However, the appellant is not entitled to any 
additional accrued benefits as of October 1, 1966, because 
the veteran's benefits were terminated by the RO due to the 
veteran not informing the RO of his current address, as well 
as the veteran's non-attempts to resume his benefits.  This 
means that from October 1, 1966 until his death in September 
2003, the veteran did not receive compensation benefits due 
to his service-connected manic depressive reaction.  Thus, 
the appellant is warranted no more than $42.00 of accrued 
benefits.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, absent evidence that a 
claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his last 
known address was returned as deliverable, VA is entitled to 
rely on the address provided.  See Woods v. Gober, 14 Vet. 
App. 214 (2000).  The Board must stress that it is the 
responsibility of the veteran to keep VA advised of his 
whereabouts in order to facilitate the conducting of medical 
inquiry.  See also Hyson v. Brown, 5 Vet. App. 262 (1993) 
(while the VA does have a duty to assist the appellant in the 
development of a claim, that duty is not limitless).  As an 
aside, it is also noted that there is no persuasive evidence 
of record showing that the veteran's mental disability 
prevented him from informing VA of his new address.

Although the Board sympathizes with the appellant's 
situation; the Board is without authority to grant benefits.  
In this case, the law is dispositive of the matter, and VA is 
bound by the statutes enacted by Congress.  Therefore, while 
we are deeply sympathetic with the appellant's loss, we find 
that the facts are not in dispute and the law is dispositive.  
There is no legal basis for a grant of accrued benefits, and 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in their possession 
that pertains to the claim.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply. 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of accrued 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the law is dispositive and eligibility for 
accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


